Exhibit 10.5

PARKER DRILLING COMPANY

FORM OF 2019 LONG-TERM INCENTIVE PLAN

TABLE OF CONTENTS

 

         Page  

SECTION 1 - PLAN GOVERNANCE, COVERAGE AND BENEFITS

     1  

1.1

 

Establishment and Purpose

     1  

1.2

 

Definitions

     1  

1.3

 

Plan Administration

     7  

1.4

 

Common Stock Available

     8  

SECTION 2 - STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

     9  

2.1

 

Grant of Stock Options

     9  

2.2

 

Stock Option Terms

     10  

2.3

 

Stock Option Exercises

     10  

2.4

 

Stock Appreciation Rights

     11  

SECTION 3 - RESTRICTED STOCK

     13  

3.1

 

Grant of Restricted Stock

     13  

3.2

 

Restrictions

     13  

3.3

 

Delivery of Shares of Common Stock

     14  

SECTION 4 - OTHER STOCK-BASED AWARDS

     14  

4.1

 

Grant of Other Stock-Based Awards

     14  

4.2

 

Other Stock-Based Award Terms

     15  

SECTION 5 - PLAN PARTICIPATION

     15  

5.1

 

Incentive Agreement

     15  

5.2

 

No Right to Employment

     16  

5.3

 

Transferability

     16  

5.4

 

Rights as a Stockholder

     16  

5.5

 

Adjustments

     17  

SECTION 6 - GENERAL

     18  

6.1

 

Conflicts with Plan

     18  

6.2

 

Unfunded Plan

     18  

6.3

 

Withholding Taxes

     19  

6.4

 

Deferrals; Dividend Equivalents

     19  

6.5

 

No Guarantee of Tax Consequences

     19  

6.6

 

Securities Requirements

     19  



--------------------------------------------------------------------------------

6.7

 

Designation of Beneficiary by Grantee

     20  

6.8

 

Amendment and Termination

     20  

6.9

 

Successors to Company

     20  

6.10

 

Miscellaneous

     21  

6.11

 

Severability

     21  

6.12

 

Gender, Tense and Headings

     21  

6.13

 

Governing Law

     21  

6.14

 

Effective Date; Expiration of Plan

     21  

6.15

 

Code Section 409A

     21  



--------------------------------------------------------------------------------

SECTION 1 - PLAN GOVERNANCE, COVERAGE AND BENEFITS

 

  1.1

Establishment and Purpose

Parker Drilling Company (the “Company”), hereby establishes as of the Effective
Date the Parker Drilling Company 2019 Long-Term Incentive Plan (as the same may
be amended from time to time, the “Plan”).

The purpose of this Plan is to foster and promote the long-term financial
success of the Company and to increase stockholder value by: (a) encouraging the
commitment of Employees and Outside Directors, (b) motivating superior
performance of key Employees and Outside Directors by means of long-term
performance related incentives, (c) encouraging and providing Employees and
Outside Directors with a program for obtaining ownership interests in the
Company which link and align their personal interests to those of the Company’s
stockholders, (d) attracting and retaining Employees and Outside Directors by
providing competitive compensation opportunities, and (e) enabling Employees and
Outside Directors to share in the long-term growth and success of the Company.

 

  1.2

Definitions

The following terms shall have the meanings set forth below:

(a)    “Affiliate” means an “affiliate” of the Company, as such term is
described in Rule 12b-2 under the Exchange Act.

(b)     “Board” means the Board of Directors of the Company.

(c)     “Cause” means, in the case where there is no employment agreement in
effect between the Company or an Affiliate and the Grantee at the grant date (or
where there is such an agreement but it does not define “Cause”), when used in
connection with the termination of a Grantee’s Employment, the termination of
the Grantee’s Employment by the Company or any Subsidiary by reason of:

(i)    the refusal to perform Grantee’s material job duties that continues after
written notice from the Company;

(ii)    material violation of a material policy of the Company that causes, or
is reasonably likely to cause, material harm to the business or reputation of
the Company that is not cured within fifteen (15) days of written notice from
the Company;

(iii)    willful misconduct in the course of Grantee’s duties that causes, or is
reasonably likely to cause, material harm to the business or reputation of the
Company;

(iv)    Grantee’s conviction of a felony; or

(v)    the material breach of any confidentiality, non-solicitation,
non-competition or similar restrictive covenant between the Company or one of
its Affiliates and such Grantee, but Cause shall not exist under this clause
(v) until after written notice from the

 

1



--------------------------------------------------------------------------------

Board has been given to Grantee of such material breach (which notice
specifically identifies the manner and sets forth specific facts, circumstances
and examples in which the Board believes that Grantee has breached the
agreement) and Grantee has failed to cure such alleged breach or nonperformance
within 15 business days after his receipt of such notice; and, for purposes of
this clause (v), no act or failure to act on Grantee’s part shall be deemed
“willful” unless it is done or omitted by Grantee not in good faith and without
his reasonable belief that such action or omission was in the best interest of
the Company.

(d)    “Change in Control” means the occurrence of any of the following events:

(i)    There occurs an acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of either (i) the Outstanding
Company Common Stock or (ii) the Outstanding Company Voting Securities;

provided, however, that the following acquisitions shall not constitute a Change
in Control: (W) any acquisition directly from the Company or any Subsidiary,
(X) any acquisition by the Company or any Subsidiary or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (Y) any acquisition by any corporation or other entity pursuant
to a reorganization, merger, consolidation or similar business combination
involving the Company (a “Merger”), unless, following such Merger, the
conditions described in (iii) (below) are satisfied;

(ii)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;

(iii)    A consummation by the Company of a reorganization, merger or
consolidation (a “Business Combination”), or a Business Combination in which
securities of the Company are issued, in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination do not,
immediately following such Business Combination, beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then-outstanding
shares of common equity and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors or
comparable governing persons, as the case may be, of the entity surviving or
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be;

 

2



--------------------------------------------------------------------------------

(iv)    A sale or other disposition of all or substantially all of the assets of
the Company occurs, unless immediately following such sale or other disposition,
(i) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (ii) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

(v)    A consummation of any plan or proposal for the complete liquidation or
dissolution of the Company occurs.

Notwithstanding the foregoing, with respect to any Incentive Award that is
characterized as “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, payment of such Incentive Award will not be adjusted
or changed unless such event is also a “change in ownership,” a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code.

Notwithstanding the foregoing, any acquisition by Varde, Whitebox, Highbridge,
Brigade, or their respective Affiliates (the “Excluded Buyers”) shall not
constitute a Change in Control; provided, that, the Excluded Buyer or Excluded
Buyers agree to provide Grantees with customary security holder rights with
respect to Emergence Awards.

(e)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other authority promulgated thereunder by the appropriate
governmental authority. References herein to any provision of the Code shall
refer to any successor provision thereto.

(f)    “Committee” means the Compensation Committee of the Board; provided,
however, the term “Committee” as used in this Plan with respect to any Incentive
Award for an Outside Director shall refer to the entire Board. In the case of an
Incentive Award for an Outside Director, the Board shall have all the powers and
responsibilities of the Committee hereunder as to such Incentive Award, and any
actions as to such Incentive Award may be acted upon only by the Board (unless
it otherwise designates in its discretion).

(g)    “Common Stock” means the common stock of the Company, $0.01 par value per
share, and any class of common stock into which such common shares may hereafter
be converted, reclassified or recapitalized.

(h)    “Company” means Parker Drilling Company, a Delaware corporation or any
successor entity.

 

3



--------------------------------------------------------------------------------

(i)    “Disability” means, in the case where there is no employment agreement in
effect between the Company or an Affiliate and the Grantee at the grant date (or
where there is such an agreement but it does not define “Disability”), when used
in connection with the termination of a Grantee’s Employment, the termination of
the Grantee’s Employment by the Company or any Affiliate or Subsidiary upon
expiration of any applicable waiting/elimination period, a total and permanent
disability of Grantee that qualifies Grantee for long-term disability benefits.

(j)    “Effective Date” shall have the meaning set forth in Section 6.14.

(k)    “Employee” means any employee of the Company (or any Subsidiary) within
the meaning of Code Section 3401(c) and any prospective employee conditioned
upon, and effective not earlier than, such person becoming an employee of the
Company (or any Subsidiary), who, in the opinion of the Committee, is in a
position to contribute to the growth, development or financial success of the
Company (or any Subsidiary), including, without limitation, officers who are
members of the Board.

(l)    “Employment” means that the individual is employed as an Employee or by
any corporation issuing or assuming an Incentive Award in any transaction
described in Code Section 424(a), or by a parent corporation or a subsidiary
corporation of such corporation issuing or assuming such Incentive Award, as the
parent-subsidiary relationship shall be determined at the time of the corporate
action described in Code Section 424(a). In this regard, the transfer of a
Grantee from Employment by the Company to Employment by any Subsidiary, the
transfer of a Grantee from Employment by any Subsidiary to Employment by the
Company, or the transfer of a Grantee from employment by any Subsidiary to
Employment by another Subsidiary, shall not be deemed to be a termination of
Employment of the Grantee. Moreover, the Employment of a Grantee shall not be
deemed to have been terminated because of an approved leave of absence from
active Employment on account of temporary illness, authorized vacation or
granted for reasons of professional advancement, education, or health, or during
any period required to be treated as a leave of absence by virtue of any
applicable statute, Company personnel policy or written agreement. The term
“Employment” for all purposes of this Plan shall include current service on the
Board by an Outside Director.

(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n)    “Fair Market Value” means, with respect to a Share as of a particular
date, (i) if Shares are listed on a national securities exchange, the closing
sales price per Share on the consolidated transaction reporting system for the
principal national securities exchange on which Shares are listed on the day
before such date, or, if there shall have been no such sale so reported on that
date, on the last preceding date on which such a sale was so reported, (ii) if
the Shares are not so listed, the average of the closing bid and asked price on
the day before such date, or, if there are no quotations available for such
date, on the last preceding date on which such quotations shall be available, as
reported by an inter-dealer quotation system, (iii) if Shares are not publicly
traded, the most recent value determined by an independent appraiser appointed
by the Committee for such purpose, or (iv) if none of the above are applicable,
the fair market value of a Share as determined in good faith by the Committee.
Fair Market Value shall mean, with respect to any property other than Shares,
the market value of such property determined by such methods or procedures as
shall be established from time to time by the Committee.

 

4



--------------------------------------------------------------------------------

(o)    “Freestanding Stock Appreciation Right” shall have the meaning set forth
in Section 2.4(a).

(p)    “Grantee” means any Employee or Outside Director who is granted an
Incentive Award under this Plan.

(q)    “Incentive Agreement” means the written or electronic notice setting
forth the terms and conditions pursuant to which an Incentive Award is granted
under this Plan, as such agreement is further defined in Section 5.1.

(r)    “Incentive Award” means a grant of an award under this Plan to a Grantee,
including any Non-statutory Stock Option, Stock Appreciation Right, Restricted
Stock Award, Performance-Based Award, Other Stock-Based Award or Other Cash
Award.

(s)    “Non-statutory Stock Option” means a Stock Option granted by the
Committee to a Grantee under Section 2.

(t)    “Option Price” means the exercise price at which a Share may be purchased
by the Grantee of a Stock Option.

(u)    “Other Cash Award” means an Incentive Award granted by the Committee to a
Grantee under Section 5.2 that is valued by reference to, or is otherwise based
upon, cash.

(v)    “Other Stock-Based Award” means an Incentive Award granted by the
Committee to a Grantee under Section 4.1 that is valued in whole or in part by
reference to, or is otherwise based upon, Common Stock.

(w)    “Outside Director” means a member of the Board who is not, at the time of
grant of an Incentive Award, an Employee, and any prospective director
conditioned upon, and effective not earlier than, such person becoming a member
of the Board who is not an Employee.

(x)    “Outstanding Company Common Stock” means the then outstanding shares of
Common Stock.

(y)    “Outstanding Company Voting Securities” means the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors.

(z)    “Performance-Based Award” means a grant of an Incentive Award under this
Plan that is either payable in Common Stock or cash.

(aa)    “Performance Criteria” means the performant objectives underlying a
Performance-Based Award, as determined in the sole discretion of the Board.

(bb)    “Permitted Assignee” shall have the meaning set forth in Section 5.3.

 

5



--------------------------------------------------------------------------------

(cc)    “Phantom Share” shall have the meaning set forth in Section 4.1.

(dd)    “Restricted Stock” means shares of Common Stock issued or transferred to
a Grantee pursuant to Section 3.

(ee)    “Restricted Stock Award” means an authorization by the Committee to
issue or transfer Restricted Stock to a Grantee pursuant to Section 3.

(ff)    “Restricted Stock Unit” shall have the meaning set forth in Section 4.1.

(gg)    “Restriction Period” means the period of time determined by the
Committee and set forth in the Incentive Agreement during which the transfer of
an Incentive Award by the Grantee is restricted.

(hh)    “Senior Officers” are the employees of the Company, at the relevant
time, holding one or more of the following positions or equivalent thereof of
the Company: Chief Executive Officer, President, General Counsel, Senior Vice
President, Chief Operating Officer, Chief Financial Officer, and Chief
Administrative Officer.

(ii)    “Share” means a share of Common Stock of the Company.

(jj)    “Stock Appreciation Right” or “SAR” shall have the meaning set forth in
Section 2.4(a).

(kk)    “Stock Award” means an Incentive Award granted under the Plan in the
form of Shares or units denominated in Shares, and includes Restricted Stock,
Restricted Stock Units and Other Stock-Based Awards. Stock Awards do not include
Stock Options and Stock Appreciation Rights.

(ll)    “Stock Option” or “Option” means, pursuant to Section 2, a Non-statutory
Stock Option granted to an Employee or Outside Director, which Option provides
the Grantee with the right to purchase Shares of Common Stock upon specified
terms.

(mm)    “Subsidiary” means any entity (whether a corporation, limited liability
company, partnership, joint venture or other form of entity) in which the
Company or an entity in which the Company owns greater than fifty percent (50%)
of equity interests, directly or indirectly, owns a greater than fifty percent
(50%) equity interest, the term “Subsidiary” shall have the same meaning as the
term “subsidiary corporation” as defined in Code Section 424(f) as required by
Code Section 422.

(nn)    “Substitute Awards” shall mean Incentive Awards granted or Shares issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by an
entity acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

(oo)    “Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 2.4(a).

 

6



--------------------------------------------------------------------------------

  1.3

Plan Administration

(a)    Committee. The Plan shall be administered by the Committee. The Committee
shall have full power and authority, subject to the provisions of the Plan and
subject to such orders or resolutions not inconsistent with the provisions of
the Plan as may from time to time be adopted by the Board, to: (i) select the
Grantees to whom Incentive Awards may from time to time be granted hereunder;
(ii) determine the type or types of Incentive Awards, not inconsistent with the
provisions of the Plan, to be granted to each Grantee hereunder; (iii) determine
the number of Shares to be covered by each Incentive Award granted hereunder;
(iv) determine the terms and conditions, not inconsistent with the provisions of
the Plan, of any Incentive Award granted hereunder; (v) determine whether, to
what extent and under what circumstances Incentive Awards may be settled in
cash, Shares or other property; (vi) determine whether, to what extent, and
under what circumstances cash, Shares, other property and other amounts payable
with respect to an Incentive Award made under the Plan shall be deferred either
automatically or at the election of the Grantee; (vii) determine whether, to
what extent and under what circumstances any Incentive Award shall be canceled
or suspended; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any
Incentive Agreement; (ix) correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Incentive Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect;
(x) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (xi) determine
whether any Incentive Award will have Dividend Equivalents; and (xii) make any
other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan. Subject to Section 2.2(c) and
Section 2.4(b)(i) hereof, the Committee may, in its discretion, (1) provide for
the extension of the exercisability of an Incentive Award, or (2) accelerate the
vesting or exercisability of an Incentive Award, (3) eliminate or make less
restrictive any restrictions contained in an Incentive Award, (4) waive any
restriction or other provision of this Plan or an Incentive Award or
(5) otherwise amend or modify an Incentive Award in any manner that is, in each
case, (A) not adverse to the Grantee to whom such Incentive Award was granted,
(B) consented to by such Grantee or (C) authorized by Section 5.5 hereof;
provided, however, that no such action shall permit the term of any Option to be
greater than ten (10) years from its grant date.

Incentive Awards may be awarded either: alone, or in addition to, or in
conjunction with any other Incentive Awards.

(b)    Decisions. Decisions of the Committee shall be final, conclusive and
binding on all persons and entities, including the Company, any Grantee, and any
Subsidiary. A majority of the members of the Committee may determine its actions
and fix the time and place of its meetings.

(c)    Delegation of Authority. The Committee may delegate any of its authority
to grant Incentive Awards to Employees who are not subject to Section 16(b) of
the Exchange Act, subject to Section 1.3(a) above, to the Board, to any other
committee of the Board, or to any Senior Officer, provided such delegation is
made in writing and specifically sets forth such delegated authority. The
Committee may also delegate to a Senior Officer authority to execute on behalf
of the Company any Incentive Agreement. The Committee and the Board, as

 

7



--------------------------------------------------------------------------------

applicable, may engage or authorize the engagement of a third party
administrator to carry out administrative functions under this Plan. Any such
delegation hereunder shall only be made to the extent permitted by applicable
law.

Incentive Awards to be granted on behalf of any Outside Director shall be
reviewed and approved by the Board (which functions as the Committee for this
purpose).

(d)    [Reserved].

(e)    Electronic Writings. Any instrument or notice required to be in writing
hereunder will be considered to be in writing if effected electronically.

(f)    Minimum Vesting Period. Notwithstanding anything to the contrary in this
Plan, except in the case of specified terminations of Employment or Change in
Control, each Incentive Agreement will require that an Incentive Award shall not
become one hundred percent (100%) vested until at least one (1) year from the
date of grant. The foregoing vesting requirements shall not apply to Stock
Awards made to Outside Directors and Employees not exceeding five percent (5%)
of the total Shares available for Incentive Awards as of the Effective Date.

(g)    Clawback. Notwithstanding any other provisions of this Plan, Incentive
Awards are subject to forfeiture or clawback to the extent required by
applicable law, government regulation or stock exchange listing requirement.

 

  1.4

Common Stock Available

The Common Stock available for issuance or transfer under this Plan shall be
made available from Shares now or hereafter: (i) held in the treasury of the
Company; (ii) authorized but unissued; or (iii) purchased or acquired by the
Company. No fractional shares shall be issued under this Plan; payment for
fractional shares shall be made in cash.

(a)    Shares Available. On or after the Effective Date, the Shares authorized
for grant under the Plan shall equal 1,487,905, subject to Section 1.4(b),
Section 1.4(c) and adjustment under Section 5.5.

(b)    Forfeitures; Expirations; Withholding Shares; Payment in Shares. If any
Shares subject to an Incentive Award are forfeited, an Incentive Award expires
or an Incentive Award is settled for cash (in whole or in part), then in each
such case the Shares subject to such Incentive Award shall, to the extent of
such forfeiture, expiration or cash settlement, again be available for grant
under paragraph (a) of this Section. In the event that withholding tax
liabilities arising from an Incentive Award are satisfied by the tendering of
Shares (either actually or by attestation) or by the withholding of Shares by
the Company, the Shares so tendered or withheld shall again be available for
grant under paragraph (a) of this Section. Notwithstanding anything to the
contrary contained herein, the following Shares shall not be added to the Shares
authorized for grant under paragraph (a) of this Section: (i) Shares tendered by
the Grantee or withheld by the Company in payment of the Option Price of an
Option, (ii) Shares subject to a Stock Appreciation Right that are not issued in
connection with its stock settlement on exercise thereof, and (iii) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options.

 

8



--------------------------------------------------------------------------------

(c)    Emergence Awards. Notwithstanding any provision in this Plan to the
contrary, the Committee or its delegee shall grant fifty percent (50%) of the
Shares available pursuant to Section 1.4(a) as of the Effective Date (the
“Emergence Awards”). No less than forty percent (40%) of the Emergence Awards
will be issued in the form of Restricted Stock Units and no more than sixty
percent (60%) of the Emergence Awards will be issued in the form of
Non-statutory Stock Options. The Emergence Awards will be (i) subject to the
terms and conditions of Exhibit 5 to Exhibit A of that certain Restructuring
Support Agreement, dated as of December 12, 2018, by and among the Company and
the “Company Parties” and the “Consenting Stakeholders” (as such terms are
defined therein) (the “Compensation Term Sheet”) and (ii) allocated to Employees
in accordance with Annex A to the Compensation Term Sheet.

Grants of subsequent of Incentive Awards will be granted at the discretion of
the Committee with respect to Shares subject to Incentive Awards not granted as
Emergence Awards or any Incentive Awards that are forfeited prior to vesting or
exercise, as applicable.

(d)    Substitute Awards. Substitute Awards shall not reduce the Shares
authorized for grant under the Plan or authorized for grant to a Grantee in any
calendar year. Additionally, in the event that a company acquired by the Company
or any Subsidiary or with which the Company or any Subsidiary combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, a number of Shares
equal to the number of shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) shall be
available for grant under paragraph (a) of this Section; provided that Incentive
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Outside Directors prior to such acquisition or combination.

(e)    Limitations on Incentive Awards to Outside Directors. The aggregate grant
date fair value of Incentive Awards to an Outside Director in any calendar year
shall not exceed five hundred thousand dollars ($500,000), subject to adjustment
in accordance with Section 5.5 hereof.

SECTION 2 - STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

  2.1

Grant of Stock Options

The Committee is authorized to grant Non-statutory Stock Options to Employees
and Outside Directors only in accordance with the terms and conditions of this
Plan, and with such additional terms and conditions, not inconsistent with this
Plan, as the Committee shall determine in its discretion. Successive grants may
be made to the same Grantee regardless of whether any Stock Option previously
granted to such person remains unexercised.

 

9



--------------------------------------------------------------------------------

  2.2

Stock Option Terms

(a)    Incentive Agreement. Each Incentive Agreement with respect to a Stock
Option shall set forth the extent to which the Grantee shall have the right to
exercise the Stock Option following termination of the Grantee’s Employment.
Such provisions shall be determined in the discretion of the Committee, shall be
included in the Grantee’s Incentive Agreement, and need not be uniform among all
Stock Options issued pursuant to this Plan.

(b)    Number of Shares. Each Stock Option shall specify the number of Shares of
Common Stock to which it pertains.

(c)    Option Price. The Option Price per Share of Common Stock under each Stock
Option shall be determined by the Committee; provided, however, that such Option
Price shall not be less than one hundred percent (100%) of the Fair Market Value
per Share on the date the Option is granted. Each Stock Option shall specify the
method of exercise which shall be consistent with the requirements of
Section 2.3(a). Other than pursuant to Section 5.5, the Committee shall not,
without the approval of the Company stockholders, (i) lower the Option Price of
an Option after it is granted, (ii) cancel an Option when the Option Price
exceeds the Fair Market Value of the underlying Shares in exchange for cash or
another Incentive Award (other than in connection with Substitute Awards), and
(iii) take any other action with respect to an Option that may be treated as a
repricing under the rules and regulations of the national securities exchange on
which Shares are listed.

(d)    Term. In the Incentive Agreement, the Committee shall fix the term of
each Stock Option, which shall not exceed ten (10) years from the date of grant.

(e)    Exercise. The Committee shall determine the time or times at which a
Stock Option may be exercised, in whole or in part. Each Stock Option may
specify the required period of continuous Employment and/or the Performance
Criteria to be achieved before the Stock Option or portion thereof will become
exercisable. Each Stock Option, the exercise of which, or the timing of the
exercise of which, is dependent, in whole or in part, on the achievement of
designated Performance Criteria, may specify a minimum level of achievement in
respect of the specified Performance Criteria below which no Stock Options will
be exercisable and a method for determining the number of Stock Options that
will be exercisable if performance is at or above such minimum but short of full
achievement of the Performance Criteria.

 

  2.3

Stock Option Exercises

(a)    Methods of Exercise. Stock Options granted under the Plan may be
exercised by the Grantee, by a Permitted Assignee thereof, or by the Grantee’s
executor, administrator, guardian or legal representative as to all or part of
the Shares covered thereby, by the giving of notice of exercise to the Company
or its designated agent, specifying the number of Shares to be purchased,
accompanied by payment of the full Option Price for the Shares being purchased.
The Option Price shall be payable to the Company in full at the option of the
Grantee either (i) in cash or cash equivalents (including certified check or
bank check or wire transfer of immediately available funds), (ii) by tendering
previously acquired Shares (either actually or by

 

10



--------------------------------------------------------------------------------

attestation, valued at their then Fair Market Value), (iii) with the consent of
the Committee, by delivery of other consideration (including, where permitted by
law and the Committee, other Incentive Awards) having a Fair Market Value on the
exercise date equal to the total Option Price, (iv) by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Incentive Agreement, or (vi) any combination of
any of the foregoing. The notice of exercise, accompanied by such payment, shall
be delivered to the Company at its principal business office or such other
office as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. No adjustment shall be
made for ordinary cash dividends or other rights for which the record date is
prior to the date as of which the Grantee exercises the Option and becomes the
sole owner of the subject Shares. An Option shall be automatically exercised as
of the end of the last day of the term of the Option, if the Option Price is
less than the Fair Market Value of a Share on such date, on a net exercise basis
as contemplated by Section 2.3(a)(iv) and with tax withholding satisfied by the
Company retaining Shares from the exercise as contemplated by Section 6.3.

(b)    Restrictions on Option Share Transferability. The Committee may impose
such restrictions on any grant of Stock Options or on any Shares acquired
pursuant to the exercise of a Stock Option as it may deem advisable. Any
certificate issued to evidence Shares issued upon the exercise of an Incentive
Award may bear such legends and statements as the Committee shall deem advisable
to assure compliance with federal and state laws and regulations.

Any Grantee or other person exercising an Incentive Award shall be required, if
requested by the Committee, to give a written representation that the Incentive
Award and the Shares subject to the Incentive Award will be acquired for
investment and not with a view to public distribution; provided, however, that
the Committee, in its discretion, may release any person receiving an Incentive
Award from any such representations either prior to or subsequent to the
exercise of the Incentive Award.

 

  2.4

Stock Appreciation Rights

(a)    Grant and Exercise. The Committee may provide Stock Appreciation Rights
(i) in conjunction with all or part of any Option granted under the Plan or at
any subsequent time during the term of such Option, (ii) in conjunction with all
or part of any Incentive Award (other than an Option) granted under the Plan or
at any subsequent time during the term of such Incentive Award (clause (i) above
and this clause (ii), a “Tandem Stock Appreciation Right”), or (iii) without
regard to any Option or other Incentive Award (a “Freestanding Stock
Appreciation Right”), in each case upon such terms and conditions as the
Committee may establish in its sole discretion. As used herein, “Stock
Appreciation Right” means a Tandem Stock Appreciation Right or Freestanding
Stock Appreciation Right.

 

11



--------------------------------------------------------------------------------

(b)    Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(i)    Upon the exercise of a Stock Appreciation Right, the holder shall have
the right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise or such other amount as the Committee shall so determine at any
time during a specified period before the date of exercise over (ii) the
exercise price of the right on the date of grant, or in the case of a Tandem
Stock Appreciation Right granted on the date of grant of the related Option, as
specified by the Committee in its sole discretion, which, except in the case of
Substitute Awards or in connection with an adjustment provided in Section 5.5 or
in accordance with paragraph (b)(vii) of this Section, shall not be less than
the Fair Market Value of one Share on such date of grant of the right or the
related Option, as the case may be. Other than pursuant to Section 5.5, the
Committee shall not, without the approval of the Company stockholders, (a) lower
the exercise price of a Stock Appreciation Right after it is granted, (b) cancel
a Stock Appreciation Right when the exercise price exceeds the Fair Market Value
of the underlying Shares in exchange for cash or another Incentive Award (other
than in connection with Substitute Awards), or (c) take any other action with
respect to a Stock Appreciation Right that may be treated as a repricing under
the rules and regulations of the national securities exchange on which Shares
are listed.

(ii)    Upon the exercise of a Stock Appreciation Right, the Committee shall
determine in its sole discretion whether payment shall be made in cash, in whole
Shares or other property, or any combination thereof.

(iii)    Any Tandem Stock Appreciation Right may be granted at the same time as
the related Option is granted or at any time thereafter before exercise or
expiration of such Option.

(iv)    Any Tandem Stock Appreciation Right may be exercised only when the
related Option would be exercisable and the Fair Market Value of the Shares
subject to the related Option exceeds the Option Price at which Shares can be
acquired pursuant to the Option. In addition, if a Tandem Stock Appreciation
Right exists with respect to less than the full number of Shares covered by a
related Option, then an exercise or termination of such Option shall not reduce
the number of Shares to which the Tandem Stock Appreciation Right applies until
the number of Shares then exercisable under such Option equals the number of
Shares to which the Tandem Stock Appreciation Right applies.

(v)    Any Option related to a Tandem Stock Appreciation Right shall no longer
be exercisable to the extent the Tandem Stock Appreciation Right has been
exercised.

(vi)    The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

(vii)    The Committee may impose such other conditions or restrictions on the
terms of exercise and the exercise price of any Stock Appreciation Right as it
shall deem appropriate. Notwithstanding the foregoing provisions of this
Section 2.4(b), but subject to Section 5.5, a Freestanding Stock Appreciation
Right shall generally have the same terms and conditions as Options, including
(i) an exercise price not less than Fair Market Value on the date of grant and
(ii) a term not greater than ten (10) years (including an extension of term as
provided in Section 2.3 and automatic exercise of an otherwise expiring
Incentive Award provided in Section 2.3). In addition to the foregoing, but
subject to Section 5.5, the base amount of any Stock Appreciation Right shall
not be reduced after the date of grant.

 

12



--------------------------------------------------------------------------------

(viii)    The Committee may impose such terms and conditions on Stock
Appreciation Rights granted in conjunction with any Incentive Award (other than
an Option) as the Committee shall determine in its sole discretion.

(ix)    The terms and conditions of this Section 2.4(b) shall be applied to a
Tandem Stock Appreciation Right identified in clause (ii) of Section 2.4(a),
and, for such purpose, references to Options in this Section 2.4(b) shall be
replaced with the relevant Incentive Award related to such Tandem Stock
Appreciation Right.

SECTION 3 - RESTRICTED STOCK

 

  3.1

Grant of Restricted Stock

(a)    General Provisions. With respect to a Grantee who is an Employee or
Outside Director, Shares of Restricted Stock may be awarded by the Committee
with such restrictions during the Restriction Period as the Committee shall
designate in its discretion. Any such restrictions may differ with respect to a
particular Grantee. Restricted Stock shall be awarded for no additional
consideration or such additional consideration as the Committee may determine,
which consideration may be less than, equal to or more than the Fair Market
Value of the shares of Restricted Stock on the grant date. Any Restricted Stock
Award may, at the time of grant, be designated by the Committee in its
discretion as a Performance-Based Award.

(b)    Immediate Transfer Without Immediate Delivery of Restricted Stock. Unless
otherwise specified in the Grantee’s Incentive Agreement, each Restricted Stock
Award shall constitute an immediate transfer of the record and beneficial
ownership of the Shares of Restricted Stock to the Grantee in consideration of
the performance of services as an Employee or Outside Director, as applicable,
entitling such Grantee to all voting and other ownership rights in such Shares.

As specified in the Incentive Agreement, a Restricted Stock Award may limit the
Grantee’s dividend rights during the Restriction Period. In the Incentive
Agreement, the Committee may apply any restrictions to the dividends that the
Committee deems appropriate.

Shares awarded pursuant to a grant of Restricted Stock, whether or not under a
Performance-Based Award, may be reflected in such manner as determined by the
Committee until such time as the restrictions on transfer have expired.

 

  3.2

Restrictions

(a)    Forfeiture of Restricted Stock. Restricted Stock awarded to a Grantee
shall be subject to such restrictions that the Committee determines are
appropriate, including, without limitation, provisions subjecting the Restricted
Stock to continuing restrictions in the hands of any transferee.

 

13



--------------------------------------------------------------------------------

(b)    Issuance of Certificates. Reasonably promptly after the date of grant
with respect to Shares of Restricted Stock, the Company may cause to be issued a
stock certificate or other book-entry evidence of ownership, registered in the
name of the Grantee to whom such Shares of Restricted Stock were granted,
evidencing such Shares; provided, however, that the Company shall not cause to
be issued such a stock certificate unless it has received a stock power duly
endorsed in blank by the Grantee with respect to such Shares. Any such stock
certificate shall bear the following legend or any other legend approved by the
Company:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Parker Drilling
Company 2019 Long-Term Incentive Plan and an Incentive Agreement entered into
between the registered owner of such shares and Parker Drilling Company. A copy
of this Plan and Incentive Agreement are on file in the main corporate office of
Parker Drilling Company.

Such legend shall not be removed from the certificate evidencing such Shares of
Restricted Stock unless and until such Shares vest pursuant to the terms of the
Incentive Agreement.

(c)    Removal of Restrictions. The Committee, in its discretion, shall have the
authority to remove any or all of the restrictions on the Restricted Stock if it
determines that such action is necessary or appropriate.

 

  3.3

Delivery of Shares of Common Stock

Subject to withholding taxes under Section 6.3 and to the terms of the Incentive
Agreement, evidence of ownership of the Shares of Restricted Stock with respect
to which the restrictions in the Incentive Agreement have been satisfied shall
be delivered to the Grantee or other appropriate recipient free of restrictions.

SECTION 4 - OTHER AWARDS

 

  4.1

Grant of Other Stock-Based Awards

Other Stock-Based Awards may be awarded by the Committee to selected Grantees
that are payable in Shares or in cash, as determined in the discretion of the
Committee. Types of Other Stock-Based Awards that are payable in Shares include,
without limitation, purchase rights, Shares of Common Stock awarded that are not
subject to any restrictions or conditions, Shares of Common Stock awarded
subject to the satisfaction of specified performance criteria, Incentive Awards
valued by reference to the performance of a specified Subsidiary, division or
department of the Company, and Shares issued in settlement or cancellation of
rights of any person with a vested interest in any other plan, fund, program or
arrangement that is or was sponsored, maintained or participated in by the
Company (or any Subsidiary).

In addition to Other Stock-Based Awards that are payable in Shares, the
Committee may award to a Grantee either Phantom Shares that are payable in cash
or Restricted Stock Units that are payable in Shares of Common Stock. A “Phantom
Share” is one unit granted to a Grantee which entitles him to receive a cash
payment equal to the Fair Market Value of one Share of Common Stock on the
vesting date specified in the Incentive Agreement. A “Restricted Stock Unit” is
one unit granted to a Grantee which entitles him to receive a Share of Common
Stock on the vesting date specified in the Incentive Agreement.

 

14



--------------------------------------------------------------------------------

  4.2

Other Stock-Based Award Terms

(a)    Purchase Price. The amount of consideration required to be received by
the Company shall be either: (i) no consideration other than services actually
rendered (in the case of authorized and unissued shares) or to be rendered; or
(ii) as otherwise specified in the Incentive Agreement.

(b)    Performance Criteria. In its discretion, the Committee may specify
Performance Criteria for: (i) vesting in Other Stock-Based Awards; and
(ii) payment thereof to the Grantee. The extent to which any such Performance
Criteria have been met shall be determined and certified by the Committee.

 

  4.3

Other Cash Awards

(a)    Grant. Other Cash Awards may be awarded, in the discretion of the
Committee, to a Grantee as a special recognition Incentive Award for exemplary
performance, as a supplement to other grants, or for such reasons as the
Committee may determine.

(b)    Settlement. Upon vesting of an Other Cash Award in accordance with its
terms, the Grantee shall be entitled to receive a cash payment subject to such
terms as the Committee may determine, if any. Unless otherwise provided in the
Incentive Agreement, if the Grantee’s Employment is terminated for any reason
prior to full vesting in any part of an Other Cash Award, any non-vested portion
at the time of such termination shall automatically expire and no further
vesting shall occur after the termination date, subject to partial vesting as
may be permitted by this Plan or an Incentive Agreement.

SECTION 5 - PLAN PARTICIPATION

 

  5.1

Incentive Agreement

Each Grantee to whom an Incentive Award is granted shall be required to enter
into an Incentive Agreement with the Company, in such a form as is provided by
the Committee, provided that (a) any Emergence Award that is a Restricted Stock
Unit shall be granted pursuant to the Incentive Agreement attached to the
applicable individual’s employment agreement as Exhibit A and (b) any Emergence
Award that is a Stock Option shall be granted pursuant to the Incentive
Agreement attached to the applicable individual’s employment agreement as
Exhibit B. The Incentive Agreement shall contain specific terms as determined by
the Committee, in its discretion, with respect to the Grantee’s particular
Incentive Award. Such terms need not be uniform among all Grantees or any
similarly situated Grantees with the exception of the Emergence Awards. The
Incentive Agreement may include, without limitation, vesting, forfeiture and
other provisions particular to the particular Grantee’s Incentive Award, as well
as, for example, provisions to the effect that the Grantee: (i) shall not
disclose any confidential information acquired during Employment with the
Company; (ii) shall abide by all the terms and conditions of this Plan and such
other terms and conditions as may be imposed by the Committee; (iii) shall not
interfere with the employment or other service of any Employee; (iv)

 

15



--------------------------------------------------------------------------------

shall not compete with the Company or its Subsidiaries or become involved in a
conflict of interest with the interests of the Company or its Subsidiaries;
(v) shall forfeit an Incentive Award if terminated for Cause; (vi) shall not be
permitted to make an election under Code Section 83(b) when applicable; and
(vii) shall be subject to any other agreement between the Grantee and the
Company regarding Shares that may be acquired under an Incentive Award
including, without limitation, an agreement restricting the transferability of
shares acquired or providing for the recoupment of shares or the cash equivalent
thereof. An Incentive Agreement shall include such terms and conditions as are
determined by the Committee, in its discretion, to be appropriate with respect
to any individual Grantee.

 

  5.2

No Right to Employment

Nothing in this Plan or any instrument executed pursuant to this Plan shall
create any Employment rights (including without limitation, rights to continued
Employment) in any Grantee or affect the right of the Company or any Subsidiary
to terminate the Employment of any Grantee at any time.

 

  5.3

Transferability

Except as provided below, and except as otherwise authorized by the Committee in
an Incentive Agreement, no Incentive Award and no Shares subject to Incentive
Awards that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, or pursuant to a qualified domestic relations order,
and such Incentive Award may be exercised during the life of the Grantee only by
the Grantee or the Grantee’s guardian or legal representative. Notwithstanding
the foregoing, a Grantee may assign or transfer an Incentive Award (i) for
charitable donations, (ii) to the Grantee’s spouse, children or grandchildren
(including any adopted and stepchildren and grandchildren), (iii) to a trust for
the benefit of one or more of the Grantee or the persons referred to in clause
(ii), or (iv) to any other person with the consent of the Committee (each
transferee thereof, a “Permitted Assignee”); provided that such Permitted
Assignee shall be bound by and subject to all of the terms and conditions of the
Plan and the Incentive Agreement relating to the transferred Incentive Award and
shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Permitted Assignee shall remain
bound by the terms and conditions of the Plan. The Company shall cooperate with
any Permitted Assignee and the Company’s transfer agent in effectuating any
transfer permitted under this Section.

 

  5.4

Rights as a Stockholder

(a)    No Stockholder Rights. Except as otherwise provided in Section 3.1(b) for
grants of Restricted Stock, a Grantee of an Incentive Award (or a permitted
transferee of such Grantee) shall have no rights as a stockholder with respect
to any Shares of Common Stock until the issuance of a stock certificate or other
evidence of ownership for such Shares.

(b)    Representation of Ownership. In the case of the exercise of an Incentive
Award by a person or estate acquiring the right to exercise such Incentive Award
by reason of the death or incapacity of a Grantee, the Committee may require
reasonable evidence as to the ownership of such Incentive Award or the authority
of such person. The Committee may also require such consents and releases of
taxing authorities as it deems advisable.

 

16



--------------------------------------------------------------------------------

  5.5

Adjustments

(a)    Effect on Corporate Transactions. The existence of outstanding Incentive
Awards shall not affect in any manner the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the capital stock of the Company or its
business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock (whether or not such issue is
prior to, on a parity with or junior to the Common Stock) or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding of any kind,
whether or not of a character similar to that of the acts or proceedings
enumerated above.

(b)    Stock Splits, Dividends. In the event of any subdivision or consolidation
of outstanding Shares, declaration of a dividend payable in Shares or other
stock split, then (i) the number of Shares available for issuance under this
Plan, (ii) the number of Shares covered by outstanding Incentive Awards in the
form of Common Stock or units denominated in Common Stock, (iii) the Option
Price or other price in respect of such Incentive Awards, and (iv) the
appropriate Fair Market Value and other price determinations for such Incentive
Awards shall each be proportionately adjusted by the Committee to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of cash, securities or property (other than normal cash dividends or
dividends payable in Common Stock), the Committee shall make appropriate
adjustments to (1) the number of Shares covered by Incentive Awards in the form
of Common Stock or units denominated in Common Stock, (2) the Option Price or
other price in respect of such Incentive Awards, (3) the appropriate Fair Market
Value and other price determinations for such Incentive Awards, and (4) the
number of Shares available under this Plan for Stock Awards to give effect to
such transaction; provided, that, such adjustments shall only be such as are
necessary to maintain the proportionate interest of the holders of the Incentive
Awards and preserve, without exceeding, the value of such Incentive Awards.

(c)    Mergers, Reorganizations, Liquidations. In connection with a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation (including a Change in Control), the Committee may
make such adjustments to Incentive Awards or other provisions for the
disposition of Incentive Awards as it deems equitable, and shall be authorized,
in its discretion, to (i) provide for the substitution of a new Incentive Award
or other arrangement (which, if applicable, may be exercisable for such property
or stock as the Committee determines) for an Incentive Award or the assumption
of the Incentive Award (and for Incentive Awards not granted under this Plan),
regardless of whether in a transaction to which Code Section 424(a) applies,
(ii) provide, prior to the transaction, for the acceleration of the vesting and
exercisability of, or lapse of restrictions with respect to, the Incentive Award
and, if the transaction is a cash merger, provide for the termination of any
portion of the Incentive Award that remains unexercised at the time of such
transaction, (iii) provide for the acceleration

 

17



--------------------------------------------------------------------------------

of the vesting and exercisability of an Incentive Award and the cancellation or
settlement thereof in exchange for such payment (in cash, stock or other
property) as the Committee, in its sole discretion, determines is a reasonable
approximation of the value thereof, (iv) cancel any Incentive Awards and direct
the Company to deliver to the individuals who are the holders of such Incentive
Awards cash in an amount that the Committee shall determine in its sole
discretion is equal to the Fair Market Value of such Incentive Awards as of the
date of such event, which, in the case of any Option, shall be the amount equal
to the excess of the Fair Market Value of a Share as of such date over the
per-Share Option Price for such Option (for the avoidance of doubt, if such
Option Price is less than such Fair Market Value, the Option may be canceled for
no consideration), or (v) cancel Incentive Awards that are Options and give the
individuals who are the holders of such Incentive Awards notice and opportunity
to exercise prior to such cancellation.

(d)    Compliance with Code Section 409A. No adjustment authorized by this
Section 5.5 shall be made in such manner that would result in this Plan or any
amounts or benefits payable hereunder to fail to comply with or be exempt from
Code Section 409A, and any such adjustment that may reasonably be expected to
result in such failure shall be of no force or effect.

SECTION 6 - GENERAL

 

  6.1

Conflicts with Plan

Except as set forth in the Incentive Agreement, in the event of any
inconsistency or conflict between the terms of the Plan and an Incentive
Agreement, the terms of the Plan shall govern.

 

  6.2

Unfunded Plan

No provision of this Plan shall require the Company, for the purpose of
satisfying any obligations under this Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets. In addition, the Company shall not be required to
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of this Plan. Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under this Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto. This Plan
shall not be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto. Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by this Plan and any Incentive Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. None of the Company,
the Board or the Committee shall be required to give any security or bond for
the performance of any obligation that may be created by this Plan.

 

18



--------------------------------------------------------------------------------

  6.3

Withholding Taxes

The Company shall have the right to make all payments or distributions pursuant
to the Plan to a Grantee (or a Permitted Assignee thereof) (any such person, a
“Payee”) net of any applicable federal, state and local taxes required to be
paid or withheld as a result of (i) the grant of any Incentive Award, (ii) the
exercise of an Option or Stock Appreciation Right, (iii) the delivery of Shares
or cash, (iv) the lapse of any restrictions in connection with any Incentive
Award or (v) any other event occurring pursuant to the Plan. The Company or any
Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Grantee shall be authorized to elect to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Grantee’s minimum required tax withholding
rate or such other rate that will not trigger a negative accounting impact)
otherwise deliverable in connection with the Incentive Award.

 

  6.4

Deferrals; Dividend Equivalents

The Committee shall be authorized to establish procedures pursuant to which the
payment of any Incentive Award may be deferred. Subject to the provisions of the
Plan and any Incentive Agreement, the recipient of an Incentive Award (including
any deferred Incentive Award) may, if so determined by the Committee, be
entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Incentive Award, as determined by the Committee,
in its sole discretion. The Committee may provide that such amounts and Dividend
Equivalents (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested and may provide that such as amounts and Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Incentive Award. Dividend Equivalents attributable to
Performance-Based Awards shall not be paid out before the underlying
Performance-Based Award has been earned.

 

  6.5

No Guarantee of Tax Consequences

Neither the Company nor the Committee makes any commitment or guarantee that any
federal, state or local tax treatment will apply or be available to any person
participating or eligible to participate hereunder.

 

  6.6

Securities Requirements

No Shares will be issued or transferred pursuant to an Incentive Award unless
and until all then-applicable requirements imposed by applicable securities and
other laws, rules and regulations and by any regulatory agencies having
jurisdiction and by any stock market or exchange upon which the Common Stock may
be listed, have been fully met. As a condition precedent to the

 

19



--------------------------------------------------------------------------------

issuance of Shares pursuant to the grant or exercise of an Incentive Award, the
Company may require the Grantee to take any reasonable action to meet such
requirements. The Company shall not be obligated to take any affirmative action
in order to cause the issuance or transfer of Shares pursuant to an Incentive
Award to comply with any law or regulation described in the second preceding
sentence.

 

  6.7

Designation of Beneficiary by Grantee

Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under this Plan
is to be paid in case of his death before he receives any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Grantee, shall be in a form prescribed by the Committee, and will be effective
only when filed by the Grantee in writing with the Company’s Human Resources
Department, with a copy to the Committee, during the Grantee’s lifetime, and
received and accepted by the Human Resources Department. In the absence of any
such designation, benefits remaining unpaid at the Grantee’s death shall be paid
to the legal representative of the Grantee’s estate.

 

  6.8

Amendment and Termination

The Board may amend, modify, suspend or terminate this Plan (and the Committee
may amend or modify an Incentive Agreement) for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by applicable law, except that: (i) no amendment or alteration that would
adversely affect the rights of any Grantee in any material way under any
Incentive Award previously granted to such Grantee shall be made without the
consent of such Grantee; and (ii) no amendment or alteration shall be effective
prior to its approval by the stockholders of the Company to the extent
stockholder approval is otherwise required by applicable legal requirements or
the requirements of the securities exchange on which the Common Stock is listed,
including any amendment that expands the types of Incentive Awards available
under this Plan, materially increases the number of Shares available for
Incentive Awards under this Plan, materially expands the classes of persons
eligible for Incentive Awards under this Plan, materially extends the term of
this Plan, materially changes the method of determining the Option Price of
Options, or deletes or limits any provisions of this Plan that prohibit the
repricing of Options or Stock Appreciation Rights. Notwithstanding any provision
in this Plan to the contrary, this Plan shall not be amended or terminated in
such manner that would cause this Plan or any amounts or benefits payable
hereunder to fail to comply with or be exempt from Code Section 409A, and any
such amendment or termination that may reasonably be expected to result in such
failure shall be of no force or effect.

 

  6.9

Successors to Company

All obligations of the Company under this Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

20



--------------------------------------------------------------------------------

  6.10

Miscellaneous

(a)    No Employee or Outside Director, or other person shall have any claim or
right to be granted an Incentive Award under this Plan. Neither this Plan, nor
any action taken hereunder, shall be construed as giving any Employee or Outside
Director any right to be retained in the Employment or other service of the
Company or any Subsidiary.

(b)    The expenses of this Plan shall be borne by the Company.

(c)    By accepting any Incentive Award, each Grantee and each person claiming
by or through him or her shall be deemed to have indicated his or her acceptance
of this Plan.

 

  6.11

Severability

In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of this Plan, and this Plan shall be
construed and enforced as if the illegal, invalid, or unenforceable provision
was not included herein.

 

  6.12

Gender, Tense and Headings

Whenever the context so requires, words of the masculine gender used herein
shall include the feminine and neuter, and words used in the singular shall
include the plural. Section headings as used herein are inserted solely for
convenience and reference and constitute no part of the interpretation or
construction of this Plan.

 

  6.13

Governing Law

This Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Texas without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.

 

  6.14

Effective Date; Expiration of Plan

The Plan shall be effective on the date of the effective date of the Amended
Joint Chapter 11 Plan of Reorganization of the Company and its Debtor Affiliates
(the “Effective Date”).

 

  6.15

Code Section 409A

(a)    Incentive Awards made under this Plan are intended to comply with or be
exempt from Code Section 409A, and ambiguous provisions hereof, if any, shall be
construed and interpreted in a manner consistent with such intent. No payment,
benefit or consideration shall be substituted for an Incentive Award if such
action would result in the imposition of taxes under Code Section 409A.
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Incentive Award under this Plan would result in the imposition of an additional
tax under Code Section 409A, that Plan provision or Incentive Award shall be
reformed, to the extent permissible under Code Section 409A, to avoid imposition
of the additional tax, and no such action shall be deemed to adversely affect
the Grantee’s rights to an Incentive Award.

 

21



--------------------------------------------------------------------------------

(b)    Unless the Committee provides otherwise in an Incentive Agreement, each
Incentive Award other than Options, Stock Appreciation Rights and Restricted
Stock (or portion thereof if the Incentive Award is subject to a vesting
schedule) shall be settled no later than the fifteenth (15th) day of the third
(3rd) month after the end of the first calendar year in which the Incentive
Award (or such portion thereof) is no longer subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A. If the Committee determines
that an Incentive Award other than Options, Stock Appreciation Rights and
Restricted Stock is intended to be subject to Code Section 409A, the applicable
Incentive Agreement shall include terms that are designed to satisfy the
requirements of Code Section 409A.

(c)    If the Grantee is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Grantee has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Incentive Award payable or
settled on account of a separation from service that is deferred compensation
subject to Code Section 409A shall be paid or settled on the earliest of (i) the
first business day following the expiration of six months from the Grantee’s
separation from service, (ii) the date of the Grantee’s death, or (iii) such
earlier date as complies with the requirements of Code Section 409A.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed in its
name and on its behalf by its duly authorized officer, to be effective as of the
Effective Date.

 

PARKER DRILLING COMPANY By:  

 

Name:  

 

Title:  

 